MerrimoN, C. J.
after stating the facts: The statute (The Code, § 1082, as amended by the Acts of 1885, ch. 53) prescribes that “If any person shall wantonly and wilfully injure the personal property of another, he shall be guilty of a misdemeanor, whether the property be destroyed or not, and shall be punished by fine or imprisonment, or both, in the discretion of the Court.” The indictment charges, in the very words of the statute, that the act was done “wantonly and wilfully.” It thus charges the essential and leading quality of the criminal offence created by the statute, and these terms sufficiently imply that the act was done unlawfully. Lawful acts are not done wantonly and wil-fully.
Affirmed.